DETAILED ACTION
This Office Action is with regard to the most recent papers filed 12/28/2020.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/30/2020 have been fully considered but they are not persuasive. 
On page 7, Applicant briefly addresses the rejection of claims 1-15 under 35 USC 112(b) for the invocation of 112(f) with no corresponding structure disclosed.  It is noted that the argument appears to be the same as that provided in the response previously filed on 6/30/2020.  Applicant asserts that one of ordinary skill in the art would have understood the claim terminology enough to have a sufficiently definite meaning as the name for a structure.  If Applicant maintains this argument, Applicant should provide evidence of this, or, at the very least, state what that specific structure is.  Simply reciting that the function, itself, is known is not sufficient to provide what structure that function has.  Further, to repeat the response to this argument provided 10/1/2020, the terms “acquirer” and “interpreter” are still generic placeholders that would invoke 35 USC 112(f).  Applicant should either indicate where structure is disclosed in the instant specification for these elements or amend the instant claims to provide structure in a manner that is supported by the instant specification.  
Applicant’s remaining arguments address the newly amended claim 1 (and claim 16), and focus on the term “separate,” where these arguments are moot based on the new ground of rejection necessitated by such amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 1-15, Claim limitation “acquirer” and “interpreter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “interpreter” and “acquirer” that are recited do not appear to have corresponding structure in the instant specification, where these elements are consistently referred to with no detail other than that provided in Figure 2 concerning the structure, where the elements are part of some measurement apparatus.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,608,904 (Loach) in view of US 9,444,839 (Faulkner) and US 2014/0237595 (Sridhara).
With regard to claim 1, Loach discloses an apparatus for identifying network devices in a communications network, the apparatus comprising:
a data acquirer configured to receive data from a multiplicity of network devices in the communications network (Loach: Figures 2 and 6);
an interpreter configured:
to extract identification data from the data (Loach: Column 7, line 63 to Column 8, line 14.  Information can be taken from the data to assist in classifying the sender.);
to use said identification data to determine which of the multiplicity of devices has sent the data (Loach: Column 8, lines 15-39 and column 10, lines 1-20.  Loach is concerned, among other things, to enforce policies on a subscriber, such as limits on the number of devices that a subscriber can use concurrently, where to do this, data other than the IP address has to be relied upon, as devices of a subscriber can share a common IP address (Loach: Column 1, lines 31-44).).
Loach fails to disclose, but Faulkner teaches 
wherein the interpretater is configured to analyse as a first criterion of an association of received data with a specific network device, a similarity of measured data of a physical clock of the network devices to a predefined pattern and/or to previously measured data of the physical clock of the network devices (Faulkner: Column 3, lines 14-17, Column 14, Table 1, claim 6, and Figure 2.  A plurality of different parameters can be used to assist in identifying network devices, where among the parameters are local time, different clock parameters can be used, such as clock-drift and clock-offset, where these would be measured and stored, such as in the system of Loach (Loach: Figure 7 and corresponding description), where such measurements would be checked on further packets for classification.), 

wherein the interpreter is configured to analyse at least one further criterion of an association of received data with a specific network device among the identification data (Loach: Column 8, lines 15-39 and Column 10, lines 1-20.  Loach in view of Faulkner provides for the use of a plurality of different parameters to associate the packet with a known network device.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize clock parameters to assist in identifying devices to improve the accuracy of the device identification techniques of Loach by adding additional data to further distinguish between different devices.  Further, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a score (confidence value) to match the criterion to allow for a certain level of uncertainty to be present in matches, thus allowing matches to be better inferred from changing data (such as those associated with clocks).  
Loach fails to teach, but Official Notice is taken that it was well-known in the art to have the interpreter configured to determine for each identified network device an overall confidence value from the confidence values of all the analysed criterion (more specifically, when determining matches based on a plurality of different parameters, the providing of a score of some sort, whether a percent match or a tally of matching criteria, it would have been well-known in the art to provide a final score of some sort for final evaluation.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an overall confidence value to provide an efficient way to evaluate the 
Official Notice is taken that was well-known in the art to have the interpreter configured to determine the overall confidence value by forming the arithmetic mean or by forming the median or by forming the geometric mean or by forming the harmonic mean or by forming the quadratic mean or by forming the cubic mean from the confidence values of the individual criteria (more specifically, when evaluating an overall confidence, it was well-known in the art to form some sort of mean from a plurality of scores to arrive at an overall score).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to form a mean of the confidence values of the individual criteria to provide a singular score to provide a match.  The exact way of forming a final score would have been generally a design choice, but using a mean has the benefit that matches can be made for different numbers of criteria (e.g. if an 80% match overall is required, by taking an average instead of simply adding scores, matches can still be found even if not all of the rules could be executed based on the extracted data).  Further, by utilizing individual score results, more accurate results can be achieved than simply counting a number of matched criteria (e.g. if an 80% threshold is allowed for each criterion, a device with an 80% match across each of multiple criterion would be evaluated differently than a device with a 100% match across the multiple criterion), which would provide better matching results and feedback on matches.
Loach fails to teach, but Sridhara teaches the use of a separate confidence value for each criterion (Sridhara: Paragraph [0050].  For machine learning techniques, it was known to utilize prioritize the targeted features based on the probability or confidence values identifying their relative importance…).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide separate confidence values for each criterion to properly weigh each criterion based on the confidence of the specific criterion value in successfully classifying/identifying the device, thus 

With regard to claim 3, Loach in view of Faulkner teaches that the interpretater is configured to determine the confidence value for each of the criteria by ascertaining a similarity or a match of the analysed criterion to an ideal value of the analysed criterion in question (Faulkner: Column 4, lines 55-57 and Figure 7.  A score can be used for determining if a match exists, where one of ordinary skill in the art would have recognized that when using a score to determine a match, the score would allow matches for two items that are within some threshold of an ideal match.).  

With regard to claim 4, Loach fails to teach, but Official Notice is taken that it was well-known in the art to have the apparatus also comprise a display device, wherein the display device is configured to display the identified network devices, and wherein the display device is configured to display for each identified network device the confidence value for each analysed criterion (More specifically, the logging of the execution of rules (including the results of such execution) and other automated functions for reporting such information to a user/administrator was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to display the identified device and confidence value of the criterion to allow for the manual management of the network, such that if errors are found with the decisions made by the system, the system can be adjusted to reduce the likelihood of errors (such as false matches or missed matches).

With regard to claim 7, the instant claim appears to be substantially within the scope of claim 4, and is rejected for similar reasons.

With regard to claim 8, the instant claim is substantially within the scope of claims 3 or 5, and is rejected for similar reasons.

With regard to claim 9, the instant claim is substantially similar to claim 8, and is rejected for similar reasons (more specifically, claim 8 provides for the when a device match is found where claim 9 provides for when a device match is not found, where the device is a new device, where Loach provides that new devices can be identified (Loach: Column 6, lines 35-39).

With regard to claim 10, Loach teaches that the interpreter is configured to analyse as the at least one further criterion, which are a similarity of IP fragment identifiers, a similarity of TCP timestamps, a match of IMSI numbers, a match of IMEI numbers, a match of ISDN numbers, a match of mobile device identifiers in HTTP traffic, a similarity of advertising identifiers, a match of tracking cookies in HTTP traffic, a similarity of DNS profiles, a similarity of user agent patterns, and/or activity phases and inactivity phases within the data from network devices (Loach: Column 14, lines 52-53.  Different criteria can be used, where Loach at least provides for the use of a Timestamp tracking function to help identify the Device ID.).  

With regard to claim 11, Loach in view of Faulkner teaches that the interpreter is configured to analyse at least two further criteria (Loach: Figures 8A to 8B and Faulkner: Column 14, table 1).

With regard to claim 12, Loach teaches that the network devices to be identified are multi-stack network devices, or wherein the network devcies to be identified are arranged within the communications network behind at least one NAT router from the viewpoint of the apparatus (Loach: Column 1, line 31 to Column 2, line 28).

With regard to claim 13, Loach teaches that the different devices use different network kaddresses at different times (Loach: Column 13, lines 16-35).

With regard to claim 14, Loach teaches that the identified network devices run programs, wherein the programs each produce program data as part of the data sent by the network device, and wherein the interpreter is configured to use activity phases and inactivity phases within the data from a network device to distinguish between the program data from different programs of the network device (Loach: Column 14, lines 5-15 and Column 13, lines 62 to 64.  Pattern matching can be used (where pattern matching would take into account the full pattern, including inactive and active phases) to identify application protocols, where such protocols would be associated with specific applications executed by the device, such as BitTorrent and Skype.).

With regard to claim 15, Loach teaches that the interpreter is configured to identify the programs of the network devices on the basis of the program data (Loach: Column 14, lines 6-36).

With regard to claims 16, the instant claims are similar to claim 1, and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444